Citation Nr: 0126806	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for additional 
disabilities as a result of intracranial surgery for 
treatment of a left internal carotid artery cavernous sinus 
fistula and left superficial temporal to middle cerebral 
artery bypass anastomosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and RM






ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left cerebral hemisphere 
ischemia, status post entrapment for left internal carotid 
artery cavernous sinus fistula with right hemiparesis.  

Jurisdiction of the veteran's claim has been assumed by the 
RO in Waco, Texas.

The Board finds, based upon a review of the evidence of 
record, that the matter on appeal is more appropriately 
characterized as provided on the title page of this decision.  

The Board notes this change does not represent a substantive 
change but rather clarifies the adjudicated issue for 
appellate review.

The veteran provided oral testimony before the undersigned 
Member of the Board at a video conference hearing in 
September 2001, a transcript of which has been associated 
with the claims file.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).

Briefly, the Board notes that records show the veteran sought 
treatment at a VA medical facility in August 1990, 
approximately 3 weeks after having sustained craniofacial 
trauma when he fell from a horse.  It was noted that he 
reported he had experienced symptoms including constant 
headache, gradual development of diplopia, left audible 
bruit, progressive left eye proptosis, and some left check 
numbness.  The diagnoses included left carotid-cavernous 
fistula.

VA hospital records show that on August 19, 1990, the veteran 
signed a Standard Form 522 indicating he had been informed of 
the risks and benefits of treatment and wished to proceed.  
An informed consent form dated August 19, 1990, noted 
relevant aspects of the proposed treatment had been discussed 
with him, including bleeding, infection, stroke, loss of 
speech, right-sided paralysis, coma, risks of anesthesia, and 
persistence of double vision.  The physician noted the 
veteran had consented freely to the procedure/treatment.

An August 20, 1990, operation report shows the veteran 
underwent left pterional craniotomy and entrapment of a left 
carotid-cavernous sinus fistula.  It was noted there were no 
apparent complications with the procedure, and that he was 
transferred to the surgical intensive care unit in stable 
condition.  

An August 21, 1990, operation report noted that immediately 
after the August 20th procedure, the veteran had been moving 
all 4 extremities equally, had been following commands, and 
had been speaking, but that after approximately 3 hours, he 
became aphasic and hemiparetic.  It was noted that a 
presumptive diagnosis of left hemisphere ischemia had been 
provided, and that he underwent an emergent left superficial 
temporal to middle cerebral artery bypass anastomosis.  The 
report also noted there were no apparent complications with 
this procedure and that he was transferred to the surgical 
intensive care unit in stable condition.  

An informed consent form dated August 21, 1990, noted 
relevant aspects of proposed treatment had been discussed, 
including bleeding, infection, stroke, failure of operation, 
and risks of anesthesia, and that consent had been obtained 
from the veteran's brother.

Records show the veteran underwent left internal carotid 
bypass and harvest of a section of the left greater saphenous 
vein on August 23, 1990.  An operation report noted there 
were no apparent complications.  

The veteran's discharge summary noted he had been admitted on 
August 16, 1990, and discharged on September 21, 1990.  The 
diagnoses included carotid cavernous sinus fistula, diabetes 
insipidus, left middle cerebral artery infarct, head injury, 
aphasia, and hemiparesis.

VA neurological examination in February 1992 noted diagnoses 
including head injury with residual right hemiparesis and 
expressive aphasia.

In correspondence dated in August 1998 the veteran, in 
essence, requested entitlement to compensation pursuant to 
section 1151 because he had developed additional disabilities 
as a result of his brain having been deprived of oxygen 
during a medical procedure at the Audie Murphy VA Medical 
Center (MC) in San Antonio, Texas.  He also requested that 
his treatment records from that facility and from his private 
physician be obtained.  He provided signed VA Forms 21-4142 
indicating pertinent treatment records were maintained at the 
Audie Murphy VAMC and at a private physician's office in 
LaGrange, Texas.

A March 1999 VA memorandum noted all of the veteran's VA 
treatment records as of that date had been submitted to the 
Houston RO.

VA neurological examination in September 2000 noted diagnoses 
including intracranial surgery for treatment of a left 
internal carotid artery cavernous sinus fistula, and left 
superficial temporal to middle cerebral artery bypass 
anastomosis.  

In a December 2000 addendum to that report, the examiner 
noted that there was no definite evidence that the veteran 
had developed additional disabilities as a result of any type 
of negligence or error in judgment.  

At the video conference hearing before the undersigned Member 
of the Board, the veteran's brother testified that the 
veteran had been examined at a VA medical facility in the 
Spring of 2001, and that those examination findings had not 
been addressed by the RO.  See Transcript p. 8 (September 
2001). 

Based upon the evidence of record, the Board is of the 
opinion that a remand is required in light of the changes 
brought about by the VCAA with respect to the duty to assist.  

The revised duty to assist requires that VA make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2)).  

In this case, the Board finds additional development is 
required to attempt to obtain private medical records 
identified by the veteran in his August 1998 VA Form 21-4142 
and to obtain any additional VA treatment and examination 
records pertinent to his claim.

The Board also notes that the veteran's claim for section 
1151 benefits was submitted in August 1998, and that in Jones 
v. West, 12 Vet. App.460, 463-464 (1999), the Court noted 
amendments to 38 U.S.C.A. § 1151 promulgated in 1996 were 
expressly made applicable by Congress to claims filed on or 
after October 1, 1997.  Because the veteran's claim for 
benefits was received after that date, the amended version of 
38 U.S.C.A. § 1151 is applicable in this case.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess addtional records referable 
to his claim.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In particular, the RO should attempt to 
obtain the private medical records 
identified by the veteran in his August 
1998 VA Form 21-4142.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports more specifically, all 
pertinent VA medical records, dated after 
March 1999.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and etiology of any additional 
disabilities that may have resulted from 
VA intracranial surgery for treatment of 
a left internal carotid artery cavernous 
sinus fistula and left superficial 
temporal to middle cerebral artery bypass 
anastomosis.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to conduction and 
completion of the examination(s).  The 
medical specialist must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).

Any further indicated special studies 
should be conducted.

The medical specialist must review the 
veteran's pertinent medical history, 
further expanded as a result of the 
additional documentation associated with 
the claims file.  After doing so, the 
examiner is requested to address the 
following medical issues:

(a) Did the veteran in fact sustain or 
develop any additional disabilities as a 
result of VA intracranial surgery for 
treatment of a left internal carotid 
cavernous sinus fistula and left 
superficial temporal to middle cerebral 
artery bypass anastomosis?

(b) If it is found that additional 
disability(ies) resulted and was/were 
caused by VA treatment or lack of 
treatment, then was/were such additional 
disability(ies) proximately caused by: 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim for compensation 
benefits pursuant to the criteria of 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.655 
(2001).

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to compensation 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claim for compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151.  38 C.F.R. § 3.655 
(2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


